     Case 2:18-cv-00613-TLN-CKD Document 49 Filed 03/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LAMBERT G. CHAMBERS,                              No. 2:18-cv-0613 TLN CKD P
12                     Plaintiff,
13          v.                                         ORDER
14   R. MCFADDEN-JENSEN, et al.,
15                     Defendants.
16

17           Counsel for defendant Ambler informs the court that the parties have reached a settlement

18   agreement. Good cause appearing, IT IS HEREBY ORDERED that:

19          1. Plaintiff’s motion that this matter be set for a settlement conference (ECF No. 46) is

20   denied as moot; and

21          2. The parties shall file a stipulation of dismissal by April 1, 2021.

22   Dated: March 10, 2021
                                                      _____________________________________
23
                                                      CAROLYN K. DELANEY
24                                                    UNITED STATES MAGISTRATE JUDGE

25

26
27   1
     cham0613.stip
28
